Citation Nr: 0726683	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an additional amount of compensation for 
dependents for the period from May [redacted], 1995, to May [redacted], 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  During the pendency of the veteran's appeal, his claim 
file was transferred to the RO in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2007.


FINDINGS OF FACT

1.  The veteran was service connected for postoperative 
residuals of a herniated nucleus pulposus at L3-L5 in 
February 1971.  He was given staged ratings with a final 
rating of 40 percent effective from January 1, 1971.  The 
veteran's disability rating was at the 40 percent level or 
higher from that point.  

2.  The veteran married his first spouse, C.L., in August 
1972.  He was awarded additional disability compensation for 
his spouse in January 1979.

3.  The veteran reported that he was still married to C.L. in 
December 1994.

4.  The veteran's divorce from C.L. was final on January [redacted], 
1995.  

5.  The veteran married S.W. on May [redacted], 1995, and was 
divorced from her on May [redacted], 2002.

6.  The veteran first reported the divorce from C.L., and his 
marriage to S.W. and divorce from S.W. in December 2002.  

7.  The veteran's notice of marriage to S.W. was not received 
until approximately seven years after the event and he was 
divorced from her by the time he provided such notice in 
December 2002.


CONCLUSION OF LAW

The criteria for entitlement to payment of additional 
benefits for dependents, for the period from May [redacted], 1995, to 
May [redacted], 2002, are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.4, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The facts in this case demonstrate that the veteran seeks 
entitlement to additional compensation for dependents based 
on a marriage that took place on May [redacted], 1995.  The veteran 
was divorced from his spouse from that marriage on May [redacted], 
2002.  He provided notice of the marriage, and divorce, in 
December 2002.  Thus, he had no dependents at the time he 
submitted notice of the marriage.

The Board notes that in cases such as this where the law is 
dispositive and there is no additional evidence that could be 
obtained to substantiate the claim, no further action is 
required to comply with the notice and duty to assist 
requirements of the VCAA.  See VAOPGCPREC 5-2004; see also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

I. Background

The veteran served on active duty from June 1965 to June 
1969.  He was granted service connection for postoperative 
residuals of a herniated nucleus pulposus at L3-L5 in 
February 1971.  He was given staged ratings with a final 
rating of 40 percent effective from January 1, 1971.

The veteran submitted a VA Form 686c, Declaration of Marital 
Status, in February 1971.  He did not list any dependents.

The veteran submitted a claim for service connection for a 
right knee disorder in March 1977.  The veteran reported that 
his nearest relative was his wife, C.L.  He did not provide 
any information regarding the date of marriage.

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now renumbered as 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent.  Prior to the enactment of this legislation 
a combined disability rating of not less than 50 percent was 
required for entitlement to additional compensation for 
dependents.  See 38 U.S.C.A. § 315 (1976).

The RO wrote to the veteran to advise him of the change in 
law since he had a disability rated above 30 percent and he 
had reported being married when he submitted his claim in 
March 1977.  The veteran responded that same month.  He 
reported that he married C.L. in August 1972.  He attached a 
copy of the marriage certificate.  

The veteran was awarded additional compensation for his 
dependent spouse in January 1979.  The effective date was as 
of the date of the change in law, October 1, 1978.

The veteran's disability rating for his service-connected 
back disability was increased to 60 percent in March 1983.  
The RO provided notice of the rating action by way of a 
letter dated in April 1983.  The letter included an 
attachment that provided notice of several rights and 
responsibilities.  One such responsibility noted that if the 
veteran had a disability rating of 30 percent or more, he 
should advise the RO of any change in the status of his 
dependents.

The RO wrote to the veteran in July 1991.  He was informed 
that a change in the law required VA to obtain the social 
security numbers for him and his spouse.  The veteran 
provided the requested information for himself and C.L. that 
same month.

The RO again wrote to the veteran in October 1993.  This was 
a new request for the date of birth of C.L.  The RO advised 
that they had been unable to verify her social security 
number without the date of birth.  The veteran timely 
provided the requested information.  

The veteran was asked to verify the status of his dependents 
in November 1994.  The letter noted that he was in receipt of 
additional compensation for his dependents.  The veteran was 
advised that it was his responsibility for reporting any 
changes in the number of his dependents.  He was further 
advised if there was a decrease in the number of dependents, 
his payments would be reduced.  Finally, the veteran was 
advised that, if he did not respond within 60 days, his award 
would be reduced by the additional amount paid for 
dependents.

The veteran's response was received on December 6, 1994.  He 
reported that he was still married to C.L.  The veteran did 
not advise that a divorce was pending.  

The veteran completed a certification for entitlement to a 
clothing allowance in August 1995.  He also submitted changes 
to his direct deposit for his VA compensation in 1995 and 
1999, respectively, as well as asked for VA assistance in 
providing information on a form required for his retirement 
from his job in December 1996.

The RO wrote to the veteran asking him to verify the status 
of his dependents in November 2002.  The letter was 
essentially the same as that sent to him in November 1994.  
The veteran's response was received on December 16, 2002.  He 
reported that he was divorced from C.L. on January [redacted], 1995.  
He also reported that he was married to S.W. on May [redacted], 1995, 
and divorced from her in July 2002.  He further reported that 
there was a stepchild during that marriage, J.W.  

The RO informed the veteran that his compensation payments 
would be reduced in December 2002.  The RO advised that the 
reduction was based on a reduction of his dependents.  The RO 
noted that C.L. was removed from his award effective February 
1, 1995.  

The veteran submitted a VA Form 21-686c in January 2003.  He 
provided the same information regarding his marriages to C.L. 
and S.W., to include date of marriage and date of divorce.  
He also listed J.W. as being between 18 and 23 and attending 
school. 

The veteran submitted a statement in February 2003 wherein he 
said he wanted to claim J.W. as a dependent for living with 
him from May 1995 to May 1999.  He said that he had provided 
half of the financial support for the child and he was a 
declared dependent on joint tax returns filed from 1996 to 
1999.

The RO denied the veteran's claim for additional compensation 
for dependents in May 2003.  The decision informed him that 
the first notice of his marriage to S.W., and of having J.W. 
as a stepchild, was received on December 16, 2002.  Payments 
would have normally started on January 1, 2003; however, the 
veteran was divorced in July 2002.  Since notice of the 
dependents was provided after the divorce, no payments could 
be made.

The veteran's substantive appeal was received in October 
2003.  The veteran provided additional details on his first 
marriage, to include his separation beginning in 1993.  He 
also reported that he married S.W. in May 1995.  The veteran 
noted that he had to make several emergency trips to Florida 
to attend to his parents.  He also reported that his back 
disability became worse.  He said if he had been aware of the 
rule [to report the change in dependents] VA would owe him 
money.  

The veteran's representative submitted written argument in 
September 2004.  The submission noted the history of the 
veteran's first wife's, C.L., addition to his award and the 
pertinent dates involved.  However, the submission wrongly 
states that the veteran reported his divorce from C.L. in 
December 1994 and that VA took no action.  As recorded supra, 
the veteran only reported that he was still married to C.L. 
when he submitted his response in December 1994.  Even though 
his divorce was pending at that time, he did not report that 
fact.  

The submission goes on to assert that the veteran notified VA 
a second time of his divorce from C.L. in December 2002.  
This is also incorrect as there was no initial notification 
of the divorce prior to the information provided by the 
veteran in December 2002.  Finally, it was argued that the 
veteran was unaware of his duty to inform VA of his marital 
status due to the severity of his health conditions.  

The veteran submitted materials to substantiate a then 
current claim to establish dependency status for his new wife 
in February 2005.  The materials included a copy of the 
divorce decree from C.L. that was effective January [redacted], 1995.  
There was also a copy of a divorce decree from S.W. that was 
filed on May [redacted], 2002.  The April 2002 divorce decree stated 
that the divorce would become final "upon execution of the 
same and filing of said judgment with the County of Ontario. 
. ."  The decree has a date stamp of May [redacted], 2002, to show it 
was filed with the county clerk's office.

The veteran testified at a Travel Board hearing in May 2007.  
The veteran testified that he felt he was entitled to 
additional compensation for his wife, C.L., and that until VA 
sent him forms to indicate something different, the payments 
would continue.  He said he would then complete the form and 
VA would figure out what he was due or was not due.  He noted 
that VA had recouped the overpayment for his continuing to 
receive compensation for his first wife, C.L.  He said that, 
if he had known he was to report a change, he would have done 
so.  The veteran said that it was his understanding under the 
Paperwork Reduction Act (PRA) that agencies were supposed to 
tell their clients who received benefits about any behavior 
that would adversely affect their benefits.  He noted that he 
stopped getting checks in the mail and received electronic 
payment.  He assumed that this change from paper to 
electronic form applied to other areas as well.  

The veteran further testified that he did not recall 
receiving anything from VA that told him to advise VA of 
being married or remarried.  He said he had received such 
notice in the mail before and had responded.  He also 
testified regarding a number of events that took place in his 
life during the period he was divorced, remarried, and 
divorced again.  The veteran felt that he had talked with 
someone from VA between his separations, divorce, and 
remarriage.  The veteran was asked how often he had received 
notice from VA to report his marital status.  He thought it 
was every three years.  

II.  Analysis

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2) (2006).  

In general, except as otherwise provided, the effective date 
of an award of compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002).  

The effective date of the award of any benefit or increase 
therein by reason of marriage or the birth or adoption of a 
child shall be the date of such event if proof of such event 
is received by the Secretary within one year from the date of 
the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) 
(West 2002).  (emphasis added).  The implementing regulation 
provides that the effective date for additional compensation 
for dependents, will be the latest of the following dates: 
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b) 
(2006).  

There are additional qualifying factors listed under 
38 C.F.R. § 3.401(b)(1).  They are: 
	* * * * *

(i) Date of veteran's marriage, or birth of his child, 
or adoption of a child if the evidence of the event 
is received within 1 year of the event; otherwise.

(ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of 
the Department of Veterans Affairs request.

	* * * * *

38 C.F.R. § 3.401(b)(1)(i)-(ii).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.151 (2006).  Section 
§ 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  An informal claim is any communication 
indicating an intent to apply for one or more benefits, and 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2006).  

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2006).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b) (2006).

The veteran was in receipt of service-connected disability 
compensation benefits above the 30 percent level, on a 
permanent basis, effective from January 1, 1971.  Thus the 
requirement to have at least a 30 percent rating is not at 
issue at any time in this case.  Nor are the effective date 
regulations pertaining to a qualifying disability rating.

The veteran was originally granted additional compensation 
for his first wife C.L. in January 1979.  This was based on a 
change in the law in October 1978 and from the RO notifying 
the veteran of the change.  The veteran responded to the RO's 
request for information regarding his marriage and his 
additional compensation was established.  

The veteran's disability rating was increased to 60 percent 
in March 1983.  An attachment to his notice letter informed 
him to advise the RO of any change in his status of 
dependents if he had a disability rating of 30 percent or 
more.  This advisement applied to the veteran.

The RO contacted the veteran to verify the status of his 
dependents in November 1994.  He responded to the request for 
information in December 1994.  The RO's letter clearly 
informed him that if there was a change in dependents, 
whether there be a gain or loss of a dependent, his payments 
would be either increased or reduced accordingly.  Despite 
this information, the veteran certified his current marriage 
even though his divorce was pending and then became final a 
little more than a month after he responded to the RO.  The 
veteran had to know that his divorce would be final soon and 
that the contents of the letter informed him of the 
requirement to report a change in dependents.  He did not 
report the change in status when his divorce was final.

Further support for the conclusion that the veteran knew he 
should report a change in the status of his dependents comes 
from the several times the RO had contacted him to require 
information from him in order to continue to receive 
additional compensation for his spouse.  Each time he was 
asked to provide information the veteran responded in order 
to retain his additional compensation.  Thus it can be 
concluded that he understood the need to demonstrate that he 
was married in order to continue to receive additional 
compensation for his dependent and he had the opportunity to 
do so.  

The first report of his divorce came in December 2002 when 
the veteran responded to a second request for verification of 
the status of his dependents.  The veteran then reported his 
divorce from C.L., as well as his marriage to S.W. and 
divorce from her.  The marriage to S.W. occurred in March 
1995, more than one year prior to his reporting of the 
marriage, thereby negating application of 38 U.S.C.A. 
§ 5110(n).  Further, the status of S.W. as a spouse was 
terminated in May 2002.  Since S.W. was no longer his spouse, 
there was no entitlement to additional compensation for her 
as a spouse, or her son as a stepchild, at the time the 
veteran submitted his notice of change in dependents status 
in December 2002.  He had no dependents.

If the veteran had remained married to S.W., at the time he 
made his submission in December 2002, he would have been 
entitled to the additional compensation effective from 
January 1, 2003.  This would have been based on the date the 
notice of his dependents was received following a request for 
information from VA in November 2002.  See 38 U.S.C.A. 
§§ 5110(a), 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.401(b)(1)(ii) (2006).  

Upon review of the evidence in the case the Board finds that 
the veteran failed to advise VA of his divorce and subsequent 
remarriage in May 1995 until December 2002.  By that time he 
was divorced from his second wife, effective from May 2002.  
Thus the veteran had no dependents at the time he responded 
to VA in December 2002.  There is no basis in law to allow 
for a retroactive payment in the absence of a claim for 
additional compensation at a time when the veteran had 
dependents.  See Rodriguez, supra.

The veteran has stated that he had several events occurring 
in his life at the same time, implying that these events were 
a factor in his not submitting a claim.  The evidence of 
record does not show that there was any event(s) that 
prohibited the veteran from submitting notice of his divorce 
and remarriage.  He communicated with the RO to maintain his 
clothing allowance in August 1995.  He transmitted changes 
for the direct deposit of his VA compensation in October 1995 
and October 1999.  He also submitted a form to VA for 
completion in support of his retirement from his job in 
December 1996.  The veteran could just as easily provided the 
information regarding the status of his dependents.

The veteran also raised the issue of the PRA as somehow 
affecting his claim.  The veteran has not articulated exactly 
how this law affected his requirement to provide information 
on his dependents in order to receive additional compensation 
for those dependents.  He implies that the law created a duty 
on VA to advise him about behavior that would adversely 
affect his benefits.  He also implied that the fact that he 
received his payments electronically somehow meant he no 
longer received paper notification from VA.

The PRA does not relate to VA having to advise veterans of 
matters that might adversely affect their benefits.  The 
purpose of the statute, as enacted in 1980, Pub. L. No, 96-
511, codified in part at 44 U.S.C.A. §§ 3501-3521, was to 
reduce the amount of paperwork handled by the government and 
the general public.  The PRA of 1995, enacted in May 1995, 
Pub. L. 104-13, and also codified at 44 U.S.C.A. §§ 3501-
3520, had a stated purpose of minimizing the paperwork burden 
for, inter alia, individuals resulting from the collection of 
information by or for the government.  

As to the veteran's argument that VA has to notify him about 
behavior that would adversely affect his benefits, there is 
no such duty to do this as required by the PRA.  That is not 
the purpose of the PRA.  VA provides notice to claimants 
regarding their benefits based on requirements found in Title 
38 of the U. S. Code.  In this case the veteran has been 
advised of his ability to receive additional compensation for 
his dependents and has been provided with notice that such 
compensation can be altered with either an increase or 
decrease in dependents.  The VA provided notice to him as 
early 1983 that if he had a change in dependents, and had a 
30 percent disability rating, he should notify VA of any 
change in dependents.  Later correspondence from 1991, 1993, 
and 1994 all served to inform him that to receive additional 
compensation he had to provide information on his dependents.  
Although not each letter asked for the same information, the 
purpose of the letters was clear that information was 
required to maintain entitlement to the additional 
compensation.

The veteran testified that he received his payments 
electronically but he did not identify any area of 
communication with VA in regard to his benefits that was 
other than through paper, except for his direct deposit.  
There is no evidence of record of VA ever transmitting to the 
veteran needed information other than through paper form.  
This is true from the date of his earliest claim in 1970 up 
through his claim for a total disability evaluation based on 
individual unemployability (TDIU) that was granted in June 
2004.  

Finally, the veteran testified that he was "sure" he must 
have talked to someone at VA many times in regard to 
"separations and marriages."  He has not provided any 
evidence of such communications, be it through correspondence 
or evidence of conversations with anyone about his 
dependents.  The claims folder contains nothing from the 
veteran after his clothing allowance claim in August 1995, 
the retirement form in 1996, and the direct deposit changes 
in 1995 and 1999 until he responded to the VA request for 
verification of the status of his dependents that was 
received in December 2002.  

The veteran had a duty to inform VA of the change to show he 
was no longer entitled to benefits based on his marriage to 
C.L.  He was also required to submit a claim to establish 
entitlement to benefits based on his marriage to S.W.  He did 
not due so in a manner that would allow for the grant of 
benefits for the period from May [redacted], 1995, to May [redacted], 2002.  
The claim is denied.


ORDER

Entitlement to an additional amount of compensation for 
dependents, for the period from May [redacted], 1995, to May [redacted], 2002, 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


